Citation Nr: 1439096	
Decision Date: 09/03/14    Archive Date: 09/09/14

DOCKET NO.  12-35 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1958 to June 1960 and from January 1968 to January 1969.  The Veteran also served in the United States Air National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, which denied the Veteran's claims for a TDIU.

A hearing was held before a Decision Review Officer (DRO) in November 2012.  A transcript of the hearing testimony is in the claims file.

A Board hearing was held in June 2014, in Albuquerque, New Mexico, before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's service-connected disabilities are of such severity as to effectively preclude all forms of substantially gainful employment for which the Veteran's education and occupational experience would otherwise qualify him.



CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU) have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.18, 4.19 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Without deciding whether the notice and development required has been satisfied, the Board concludes that this duty does not preclude the Board from adjudicating this claim, because the Board is granting the benefit sought on appeal.  If any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered.

II. TDIU

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

Regulations provide that a TDIU is warranted when the evidence shows that the veteran is precluded from obtaining or maintaining substantially gainful employment by reason of his service-connected disability or disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Pursuant to 38 C.F.R. § 4.16(a)(1), disabilities of both lower extremities, including the bilateral factor, will be considered as one disability for the purpose of determining whether a veteran has one disability rated at 60 percent.

The Veteran is currently service-connected for left total knee arthroplasty (30 percent), right total knee arthroplasty associated with left total knee arthroplasty  (30 percent), tinnitus (10 percent), bilateral sensorineural hearing loss (noncompensable), and scars from arthroplasties of the knees associated with left total knee arthroplasty (noncompensable).  When the ratings are combined and the bilateral factor is added, the overall disability rating for the Veteran's bilateral knee disabilities is 60 percent which is also his combined rating for all service-connected disabilities.  

However, section 4.16(a) is somewhat ambiguous and might have been interpreted to mean that a Veteran who had two or more service-connected disabilities must have had a combined rating of 70 percent in all instances in order to meet the percentage requirements for the purposes of a TDIU.  However, the phrase "unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities" may refer to a service-connected disability or disabilities which prevented a substantially gainful occupation.  The next sentence reads "one such disability".  This may be understood to be a reference, not to the number of service-connected disabilities in total, but rather to the number of disabilities causing unemployability.  Similarly, later in the regulation, the phrase "two or more disabilities" may be understood as the number of disabilities causing unemployability, not necessarily the number of service-connected disabilities in total.

For example, if a single 60 percent evaluation for a heart condition was the sole reason for a Veteran being unemployable, then TDIU would have been granted.  However, if evidence showed that a Veteran was unemployable due to his 60 percent heart condition AND his status post fracture of the ankle which was rated noncompensable, then TDIU might not have been granted on a schedular basis because the schedule calls for a 70 percent combined evaluation when multiple disabilities cause unemployability.  Such a case might have been denied or sent to C&P Service for extraschedular consideration under section 4.16(b).  

VA clarified this ambiguity in interpretation of the regulation in a Fast Letter issued in June 2013.  That letter set forth certain changes "to revise and clarify procedures relating to claims for [TDIU]" including providing that

VA will interpret the schedular requirements in 38 C.F.R. 4.16(a) to mean that a combined 70 percent rating is only required if no single disability is rated at 60 percent disabling.

Fast Letter 13-13 (June 17, 2013).  The Fast Letter also explained that section 4.16(a)

provides the schedular requirements for TDIU as follows:  "if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more."  However, in some cases, a Veteran will have one disability ratable at 60 percent with an additional disability rated at 0 or 10 percent, and the combined rating will still equal 60 percent.  In these cases, consider the schedular requirements to be met.  The reference in 4.16(a) to two or more disabilities should be interpreted as applying to cases where no single disability is sufficient to meet the 60 percent criterion.

Although the VLJ told the Veteran at the Board hearing that it did not appear that the percentage requirements for TDIU were met under section 4.16(a) in his case and although the Board is not bound by VA Fast Letters, the interpretation expressed in this Fast Letter is favorable to the Veteran in this case, and the Board has applied it here.  Therefore, the Board concludes that the Veteran meets the schedular percentage requirements for a TDIU under section 4.16(a).  38 C.F.R. § 4.16(a); see VA Fast Letter 13-13 (June 17, 2013).  

Thus, the remaining question is whether the Veteran is unemployable because of his service-connected disabilities.   In this regard, the Veteran contends that he is unable to work due to his service-connected knee disabilities.  At the June 2014 Board hearing, the Veteran testified that he stopped working completely in 2003, because of his knees.  He described working at a halfway house in security and as an electronic technician during his time with the Air National Guard.  On the Veteran's application for increased compensation based on unemployability, the Veteran indicated his highest level of education was three years of college.  

The Veteran submitted additional evidence at the time of the hearing; specifically, lay statements from himself and his wife.  

The Veteran's wife described observed pain and locking of both knees since his second knee replacement in 2003.  She noted that the Veteran has had some very serious falls and countless other falls in the past, and is prescribed crutches and knee braces.  She also stated that she was advised not to let the Veteran drive because his legs might give out or lock.  Finally, she stated that the Veteran has not been able to hold or maintain gainful employment for the last 10 years.
In the Veteran's written statement, he indicated that after four knee and two lower leg operations, his mobility is very limited, and he experiences great pain and weakness of both legs which has prevented him from being able to hold any kind of gainful employment for the past 10 years.  The Veteran described falls and weakness due to extreme pain, and indicated that his knees are weak and will lock and give out more than twice every day.  He stated that he is unable to walk more than one block before his knees swell up and get very weak, and then must stop to rest.  He also stated that his knees lock when he sits for more than 10-15 minutes.  When this happens, he explained, he has to stand slowly and take time to loosen them.

The Board finds the Veteran and his wife are competent to provide this evidence.  See Layno v. Brown, 6 Vet. App. 465 (1994) (lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person).  The Board also finds no reason to doubt the credibility of these statements.  Further, the statements are bolstered by the medical evidence, including a December 2012 New Mexico Health Care System physical medicine rehabilitation consult note prescribing the Veteran crutches following the Veteran's reports of falls two to three times per week secondary to bilateral knee buckling.  

Finally, the Veteran was provided with a VA examination with regard to his knee disabilities in December 2012.  The Veteran was noted to have total knee arthroplasty of the bilateral knees.  The report also documents the Veteran's report of bilateral medial side knee pain and intermittent locking and falling.  Upon examination, the Veteran was found to have functional loss of both knees after repetitive use, including less movement than normal, weakened movement, excess fatigability, incoordination, impaired ability to execute skilled movements smoothly, pain on movement, instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing.  The examiner opined that the Veteran's knee conditions impact his ability to work, and described the impact as "[h]e cannot".

The Board finds that the evidence sufficiently demonstrates that the physical limitations imposed by the Veteran's service connected knee disabilities make it so that the Veteran is unable to obtain or maintain substantially gainful employment.  As noted above, the Veteran also meets the schedular requirements for a TDIU.  Accordingly, a total disability rating based on individual unemployability due to service-connected disabilities is warranted.

In this case, further inquiry could certainly be undertaken with a view towards development of the TDIU claim, especially given the examiner's two-word opinion.  However, the Board finds that opinion adequate in the context of the examination findings and the lay evidence of record, and no evidence contradictory to the claim has been identified.  Therefore, based on the totality of the evidence of record, and giving the benefit of the doubt to the appellant, the Board finds that it is at least as likely as not that the appellant is precluded from work by the service-connected disabilities.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.18, 4.19 (2014).  A TDIU is therefore warranted.

ORDER

A TDIU is granted, subject to criteria applicable to the payment of monetary benefits.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


